DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2 in the reply filed on 14 June 2021 is acknowledged.  The traversal is on the ground(s) that no burden has been shown.  This is not found persuasive because this application is a 371 of a PCT and thus the restriction was done under the unity of invention standard which does not require a burden to be shown and applicant’s citation is not directed to a restriction made under unity of invention.  That said, there is a burden present as each invention requires searching in a completely different area.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claim 1, it is unclear what structural limitations applicant is positively reciting. Language such as “while a conveyance roller moving the board” or “the roll brush… being maintained at a given inclined angle… by an actuator” includes structural features but the limitations are couched in functional limitations, which for an apparatus claim, imply merely intended use.  
For claim 2, the phrase “by actuators” is indefinite as it is unclear if applicant is referring back to the actuators of claim 1 or if these are additional actuators.  For the purpose of examination it is assumed to be the later.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,610,374 to Heichert et al (Heichert).
Concerning claim 1, Heichert discloses a brushing machine provided with a gap created between an upper housing (31) and a lower housing (4), the gap arbitrarily adjustable depending on the thickness of a workpiece, the brushing machine having a roll brush (32) axially supported by the upper housing (31) or the lower housing brushing a board (13) at a given contact pressure while a conveyance roller (5) axially supported by the upper housing or the lower housing (4) moving the board that is a workpiece forward and backward through the gap, 
wherein the roll brush (32) is rotated at high speed while being maintained at a given inclined angle in a left to right direction of the roll brush (32) relative to the horizontal surface of the board that is a workpiece (as seen in figure 2, it is at a 0 degree incline, but is capable of increasing said incline via swing arms 35 or 36 and 44) by actuators (the actuator can be the operator and for the adjusting device 44, via spring 46) for controlling roll brush so that the roll brush rotationally comes in contact with only one of either the right or the left of the board (as it is capable of doing so), and the roll brush peels off the paint at only one of either the right or the left of the board with which the roll brush rotationally comes in 
Concerning claim 2, Heichert discloses a roll brush shaft (see figure 2) for the roll brush (32) is rotatably held by bearings (35, 36) for holding roll brush; the bearings (35, 36) for holding roll brush are vertically held by vertical bars (E1 and E2 in the figure reproduced below) for holding roll brush; and the vertical bars (E1 and E2) for holding roll brush are subjected to attitude control vertically by actuators (the operator and pivot 33).


    PNG
    media_image1.png
    641
    1032
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 2,075,925 discloses a brushing machine having an upper frame (13) on which a brush (17, 18) is mounted and a lower housing (11) with conveyance rollers (26).  U.S. Patent No. 2,617,223 discloses a brushing machine having an upper frame (35) with a brush (46) mounted on a shaft (43), a lower frame (65) with conveyance rollers (62, 64, 71) and the brush can be moved up and down (via 37).  U.S. Patent No. 3,081,159 discloses a brushing machine having an upper frame (8) with brushes (4, 5) which can be moved up and down (via 31) and rotated.  U.S. Patent No. 7,503,832 discloses a brushing machine having an upper frame (12) with brushes (336) that can be pivoted.  Finally, U.S. Patent No. 9,452,545 discloses a wood antiquing machine having distressing blades (60) that have an adjustable incline (see figures 4A and 4b) as well as an adjustable (see figure 16) all of which can be either actuated by hand or by machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
07/02/2021